Jerry M. Grover appeals a district court judgment that dismissed his civil rights complaint construed as filed under the authority enunciated in Bivens v. Six Unknown Named Agents of the Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). This case has been referred to a panel of the court pursuant to Rule 34(j)(1), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Grover filed his complaint in the district court alleging that he was subjected to sanctions under the Inmate Financial Responsibility Program after he was unable to make payments toward his criminal fine following his transfer from FCI-Milan to FCI-Elkton in 1997. Plaintiff named as defendants four federal prison officials in their individual and official capacities, and sought money damages of $150,000.00 from each defendant, and “injunctive relief that prevents retaliation in this case.” Defendants moved to dismiss the complaint, and plaintiff responded in opposition. The district court granted defendants’ motion and dismissed the complaint. Plaintiff filed a timely notice of appeal.
On appeal, plaintiff essentially contends that defendants are not entitled to qualified immunity from suit for money damages. Defendants respond that the district court’s judgment was proper. Upon de novo review, see Allard v. Weitzman (In re DeLorean Motor Co.), 991 F.2d 1236, 1239-40 (6th Cir.1993), we affirm the judgment for the reasons stated by the district court in its memorandum of opinion and order filed October 27, 2000.
Accordingly, the district court’s judgment is affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.